DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 Response to Amendment
	Applicant’s amendment to the claims filed May 13, 2022 has been entered.  Claim 1 is currently amended.  Claims 10-20 remain withdrawn from further consideration.  Claims 1-9 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Odegaard (US 5,543,039) in view of Shechter et al. (US 20030127378) and Uehara (US 2009/0124717).
Regarding claims 1-3, Odegaard teaches a process for forming a biofilm carrier (Abstract) comprising extruding (col. 4, lines 31-53) a plastic material (claim 1) wherein the biofilm carrier is characterized by a tubular frame surrounding a predefined pattern of sidewall features and empty spaces (Figures 1 and 2; col. 4, lines 8-53) and wherein the biofilm carrier does not sink when immersed in undisturbed water (col. 6, lines 8-12 – states that the carrier does not sink; Abstract; col. 3, lines 60-62 – density is lower than water).  Odegaard does not teach adding a blowing agent to the plastic material as claimed and does not provide details regarding the extrusion process.
However, Shechter et al. teach an analogous method for producing a biofilm carrier (Abstract; Figures 2A and 2B – used for producing a similar shape as Odegaard) wherein a blowing/foaming agent is mixed with plastic material (paragraphs [0008]-[0011], [0016]-[0019], [0026], [0051]-]0054], [0064]; Figure 3) and the blended material is heated (paragraph [0065) and extruded through a die/nozzle (42) (paragraph [0066]; Figure 3) to produce the biofilm carrier. Shechter et al. utilize a blowing/foaming agent as claimed and disclosed (paragraphs [0051]-[0054]; azodicarbonamide or sodium bicarbonate) and control the extrusion process to produce a desired specific gravity and roughened surface on the biofilm carrier to facilitate biofilm adherence (paragraphs [0006], [0021], [0030] and [0043]; claims 107 and 149), but do not explicitly articulate the foaming/blowing agent liberates gas by decomposition when the blend is heated.  However, Uehara provides analogous teaching wherein the blowing/foaming agents, such as azodicarbonamide or sodium bicarbonate (paragraph [0037]) decompose when heated to liberate gas to produce a desired degree of foaming, a rough surface and pockets of gas in the plastic material (paragraphs [0020]-[0024], [0026] – rough surface; [0037], [0040], [0052] and [0070]). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Odegaard with Shechter e al. and Uehara and to have utilized a blowing/foaming agent in the method of Odegaard and to have heated the blend to liberate gas from the blowing/foaming agent as claimed, in the method of Odegaard, for the purpose, as suggested by Shechter et al., of roughening the surface of the carrier to promote biofilm adhesion.  In Shechter et al., a foaming/blowing agent is utilized to control density and to provide a roughened surface.  One having ordinary skill in the art would recognize that without decomposing and liberating gas, the foaming/blowing agent is not functioning as intended.  Uehara provides additional clarity and explicit teaching to further suggest controlling the process suggested by the combination such that the required amount of foaming is realized in order to control the density and produce a roughened surface (e.g. paragraph [0026] of Uehara).  The combination suggests taking the extruded biofilm carrier method of Odegaard and adding a blowing agent and extruding under conditions to achieve the specific gravity and roughened surface of Shechter et al.   Without some degree of foaming caused by decomposition of the blowing agents, the specific gravity would not be achieved and the surface would not be roughened.  Uehara provides teaching to clarify the mechanism of foaming with blowing agents.  
As to claim 5, the combination as set forth above suggests adding plastic material in solid form and blowing/foaming agent in solid form to the extruder (e.g. Figure 3 of Shechter et al.)
As to claims 6 and 7, the combination suggests the method set forth above. Further, Shechter et al. provide additional teaching wherein the extruded material is cooled in a water tank (Figure 3 (44) (46)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Odegaard and Shechter et al. and to have cooled the extruded material of Odegaard in a cooling tank of water, as suggested by Shechter et al., for the purpose, as suggested by Shechter et al., of effectively producing the biofilm carrier with a roughened surface and desired specific gravity.
As to claims 8 and 9, the combination suggests forming a biofilm character with roughened surfaces as set forth above (e.g. paragraph [0050] of Shechter et al.; paragraph [0026] of Uehara).  The roughened/fractured surface is understood to read upon surface depressions and sidewall perforations.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Odegaard (US 5,543,039) in view of Shechter et al. (US 20030127378) and Uehara (US 2009/0124717), as applied to claims 1-3 and 5-9 above, and further in view of any one of Skardon (US 2019/0010069), Timmons et al. (US 2013/0020266) or Van Toever (US 5,055,186).  
As to claim 4, the combination teaches the method set forth above.  Further, Shechter et al. teach the plastic may be a polyolefin (paragraphs [0025], [0041], and [0051]) and Uehara teaches the plastic may be polyethylene (paragraph [0034]), but none of the references specifically teach the polyolefin/polyethylene is high-density polyethylene. However, each of Skardon (paragraph [0066]), Timmons et al. (paragraph [0010]) and Van Toever (col. 8, lines 7-14) disclose analogous methods wherein the plastic material is high-density polyethylene.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed material to have combined the teaching of Odegaard with any one of the secondary references and to have utilized high-density polyethylene as the plastic of Odegaard, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of utilizing a specific plastic material known in the analogous art to be effective for use as a biofilm carrier.  Odegaard discloses plastic generally and Shechter et al. and Uehara generally discloses polyolefins/polyethylene may be utilized while the secondary references specifically teach that high-density polyethylene may be utilized (species) in analogous applications. The selection of a species of plastic known in the art to be suitable for use would have been prima facie obvious. 

Response to Arguments
	Applicant’s arguments filed May 13, 2022 have been fully considered. The amendment to the claims has overcome both the previous section 112b rejection and the previous section 103 rejections.  As such, the rejections have been withdrawn.  However, upon further consideration and in view of the claim amendment, a new ground of rejection has been made as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous biofilm carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742